ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_06_FR.txt.                       485 	




                              OPINION DISSIDENTE DE M. LE JUGE AD HOC COT



                         Vote contre le dispositif — Préjudice à la question relative au fond — Identité
                      de la demande en indication de mesures conservatoires et celle du fond — Existence
                      d’un préjudice irréparable — Risque imminent — Ordonnance inutile —
                      Présomption de bonne foi au stade des mesures conservatoires — Ecoulement de
                      temps entre la présente ordonnance et la phase suivante.


                                                      Introduction

                        1. A mon grand regret, j’ai voté contre le dispositif de l’ordonnance
                      d’aujourd’hui indiquant des mesures conservatoires. Je voudrais donc
                      expliquer en particulier pourquoi j’estime que la présente demande ne
                      satisfait pas à l’exigence du risque imminent de préjudice irréparable, et
                      que la présente ordonnance serait inutile pour le règlement du différend.

                                   I. La présente procédure ne doit pas préjuger
                                            la question relative au fond

                        2. Dans la procédure concernant la demande en indication de mesures
                      conservatoires, le demandeur ne devrait pas préjuger la question au
                      fond (A). La demande en indication de mesures conservatoires elle-
                      même ne devrait pas également préjuger la question relative au
                      fond (B).

                              A. Le demandeur ne devrait pas préjuger la question au fond
                                             dans la présente procédure
                        3. Il est bien établi que, dans une ordonnance indiquant des mesures
                      conservatoires, la Cour note que sa conclusion dans son ordonnance ne
                      préjuge rien du fond de l’affaire, avec l’expression suivante :
                              « La décision rendue en la présente procédure ne préjuge en rien la
                           question de la compétence de la Cour pour connaître du fond de
                           l’affaire, ni aucune question relative à la recevabilité de la requête ou
                           au fond l­ui-même. » (Par exemple, Jadhav (Inde c. Pakistan), mesures
                           conservatoires, ordonnance du 18 mai 2017, C.I.J. Recueil 2017,
                           p. 245, par. 60 ; Immunités et procédures pénales (Guinée équatoriale
                           c. France), mesures conservatoires, ordonnance du 7 décembre 2016,
                           C.I.J. Recueil 2016 (II), p. 1171, par. 98.)
                        4. D’où, selon l’Instruction de procédure XI que le président lit au


                      83




7 Ord 1145.indb 162                                                                                        11/06/19 14:31

                      486 	            application de la ciedr (op. diss. cot)

                      début de l’audience publique, les parties ne devraient pas aborder le fond
                      de l’affaire :
                              « Dans leurs exposés oraux sur les demandes en indication de
                           mesures conservatoires, les parties devraient se limiter aux questions
                           touchant aux conditions à remplir aux fins de l’indication de mesures
                           conservatoires, telles qu’elles ressortent du Statut, du Règlement et
                           de la jurisprudence de la Cour. Les parties ne devraient pas aborder
                           le fond de l’affaire a­ u-delà de ce qui est strictement nécessaire aux
                           fins de la demande. »
                         5. La tentation des parties d’aborder le fond de l’affaire découle de la
                      jurisprudence de la Cour selon laquelle la plausibilité des droits revendi-
                      qués par le demandeur, qui est inévitablement liée aux questions de fond,
                      doit être démontrée au stade des mesures conservatoires. Même le défen-
                      deur peut « avoir intérêt à montrer que l’Etat requérant n’a pas réussi à
                      prouver la possibilité de l’existence du droit qu’il veut voir protéger »
                      (opinion individuelle de M. le juge Shahabuddeen, Passage par le Grand-
                      Belt (Finlande c. Danemark), mesures conservatoires, ordonnance du
                      29 juillet 1991, C.I.J. Recueil 1991, p. 29). Une des solutions proposée est
                      de considérer le standard of proof de plausibilité comme un critère assez
                      bas, ce qui découragerait les parties d’examiner le bien-fondé de la
                      demande (opinion individuelle de M. le juge Owada, Application de la
                      convention internationale pour la répression du financement du terrorisme et
                      de la convention internationale sur l’élimination de toutes les formes de dis-
                      crimination raciale (Ukraine c. Fédération de Russie), mesures conserva-
                      toires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 144‑145,
                      par. 10, et p. 147, par. 19‑20).
                         6. Toutefois, la jurisprudence de la Cour admet que l’on peut et doit
                      analyser, dans le contexte d’une demande en indication de mesures
                      conservatoires concernant des droits sur la convention internationale sur
                      l’élimination de toutes les formes de discrimination raciale (CIEDR), si
                      les actes allégués peuvent constituer des actes de discrimination raciale :
                              « La Cour note que les articles 2 et 5 de la CIEDR visent à proté-
                           ger les individus contre la discrimination raciale. En conséquence,
                           dans le contexte d’une demande en indication de mesures conserva-
                           toires, un Etat partie à la convention ne peut se prévaloir des droits
                           que lui confèrent les articles 2 et 5 que s’il est plausible que les actes
                           qu’il allègue puissent constituer des actes de discrimination raciale au
                           sens de la convention. » (Application de la convention internationale
                           pour la répression du financement du terrorisme et de la convention
                           internationale sur l’élimination de toutes les formes de discrimina-
                           tion raciale (Ukraine c. Fédération de Russie), mesures conserva-
                           toires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 135,
                           par. 82.)
                        7. Par conséquent, les Parties au différend sont admises à aborder la
                      question de l’interprétation et de l’application de la convention dans la

                      84




7 Ord 1145.indb 164                                                                                     11/06/19 14:31

                      487 	            application de la ciedr (op. diss. cot)

                      mesure où il est nécessaire d’examiner si les actes allégués des Emirats arabes
                      unis sont susceptibles de constituer des actes de discrimination raciale.
                          8. Néanmoins, certains arguments soulevés lors des plaidoiries par le
                      Qatar semblent aller ­au-delà de ce qui est nécessaire à l’analyse de la
                      ­plausibilité des droits revendiqués. En particulier, on peut se demander
                       dans quelle mesure la référence détaillée à des recommandations générales
                       du Comité pour l’élimination de la discrimination raciale est nécessaire
                       dans ce contexte (par exemple, CR 2018/12, p. 37‑38, par. 21-23, et p. 40,
                       par. 27-29 (Amirfar), et p. 47, par. 3 et 5 (Klein)).
                          9. La Cour n’a pas le pouvoir d’empêcher un tel comportement des
                       parties au cours de l’audience. Il n’existe aucune jurisprudence dans
                       laquelle une sanction a été imposée à une partie ayant adopté une telle
                       pratique. Ainsi, pour ne pas préjuger du fond de l’affaire, une solution
                       consiste simplement à ignorer un tel argument dans le raisonnement de
                       l’ordonnance indiquant les mesures conservatoires. Par exemple, dans
                       l’affaire Ukraine c. Fédération de Russie, malgré les arguments détaillés
                       avancés par les parties sur l’interprétation de deux conventions interna-
                       tionales en cause, la Cour s’est généralement limitée à la formulation des
                       dispositions pertinentes des conventions et est parvenue à la conclusion
                       avec un raisonnement simple et succinct (Application de la convention
                       internationale pour la répression du financement du terrorisme et de la
                       convention internationale sur l’élimination de toutes les formes de discrimi-
                       nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                       ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 131‑132, par. 74‑76, et
                       p. 135, par. 81‑83). En tout état de cause, les Parties à la présente affaire
                       n’ont pas non plus été encouragées à entrer dans les détails de l’interpré-
                       tation de la convention.

                           B. L’identité de la demande en indication de mesures conservatoires
                                                    et celle du fond
                        10. Non seulement les plaidoiries des parties, mais aussi la demande en
                      indication de mesures conservatoires elle-même ne devraient pas préjuger
                      du fond de l’affaire.
                        11. Dans l’affaire relative à la Construction d’une route au Costa Rica le
                      long du fleuve San Juan (Nicaragua c. Costa Rica), la Cour a examiné la
                      question de savoir si les mesures conservatoires sollicitées « ne préjugent
                      pas le fond de l’affaire », et conclu que :
                            « cette demande est exactement la même qu’une des demandes au
                            fond que le Nicaragua a formulées à la fin de sa requête et de son
                            mémoire en la présente espèce. Une décision prescrivant au Costa
                            Rica de fournir au Nicaragua pareille évaluation de l’impact sur l’en-
                            vironnement ainsi que des rapports techniques à ce stade de la procé-
                            dure reviendrait donc à préjuger la décision de la Cour sur le fond de
                            l’affaire. » (Construction d’une route au Costa Rica le long du fleuve
                            San Juan (Nicaragua c. Costa Rica) et Certaines activités menées par

                      85




7 Ord 1145.indb 166                                                                                     11/06/19 14:31

                      488 	            application de la ciedr (op. diss. cot)

                           le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
                           mesures conservatoires, ordonnance du 13 décembre 2013,
                           C.I.J. Recueil 2013, p. 404, par. 21.)
                      Autrement dit, la Cour a considéré qu’en principe, si une demande en
                      indication de mesures conservatoires « est exactement la même qu’une des
                      demandes au fond », elle préjuge le fond de l’affaire et, par conséquent, la
                      demande doit être rejetée.
                         12. Dans le cas présent, il semble y avoir de nombreux chevauchements
                      entre les demandes effectuées dans la requête et les mesures conservatoires
                      demandées par le Qatar (comparer, par exemple, la requête, par. 65, et la
                      demande, par. 19). En même temps, les verbes employés dans la demande
                      (par exemple suspend, cease and desist, take necessary measures to …)
                      semblent avoir été choisis avec soin afin de suggérer que les mesures
                      conservatoires demandées sont de nature temporaire et n’ont pas d’effet
                      définitif, ce qui est exprimé dans un autre ensemble de verbes dans la
                      requête (par exemple cease and revoke, restore, comply with obligations,
                      etc.). La question aurait donc pu se poser de savoir si ces différences de
                      verbes peuvent suffire à conclure que les mesures conservatoires deman-
                      dées, si elles sont indiquées, ne préjugeront pas du fond de l’affaire.


                                     II. L’existence d’un préjudice irréparable

                         13. Au vu de la jurisprudence de la Cour, on aurait dû conclure qu’il
                      n’y a aucun risque imminent qu’un préjudice irréparable soit causé en
                      l’espèce.
                         14. Selon la jurisprudence de la Cour,
                           « [l]e pouvoir de la Cour d’indiquer des mesures conservatoires ne
                           sera toutefois exercé que s’il y a urgence, c’est-à-dire s’il existe un
                           risque réel et imminent qu’un préjudice irréparable soit causé aux
                           droits en litige avant que la Cour n’ait rendu sa décision définitive »
                           (par exemple, Jadhav (Inde c. Pakistan), mesures conservatoires,
                           ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 243, par. 50).
                         15. En ce qui concerne les droits visés par la convention, la Cour a
                      noté en particulier que les droits politiques, civils, économiques, sociaux
                      et culturels visés aux alinéas b), c), d) et e) de l’article 5 de la convention
                      sont de nature telle que le préjudice qui leur serait porté pourrait se révé-
                      ler irréparable (Application de la convention internationale pour la répres-
                      sion du financement du terrorisme et de la convention internationale sur
                      l’élimination de toutes les formes de discrimination raciale (Ukraine
                      c. Fédération de Russie), mesures conservatoires, ordonnance du 19 avril
                      2017, C.I.J. Recueil 2017, p. 138, par. 96 ; Application de la convention
                      internationale sur l’élimination de toutes les formes de discrimination raciale
                      (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance du
                      15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142).

                      86




7 Ord 1145.indb 168                                                                                     11/06/19 14:31

                      489 	            application de la ciedr (op. diss. cot)

                         16. Dans un autre cas, la Cour a conclu qu’il existe un risque réel de
                      préjudice irréparable au droit en question s’il « pourrait se révéler impos-
                      sible de rétablir le statu quo ante » (Immunités et procédures pénales (Gui-
                      née équatoriale c. France), mesures conservatoires, ordonnance du
                      7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1169, par. 90).
                         17. J’ai tendance à penser que, même si les faits sous-­jacents ont été
                      dûment établis, les droits suivants invoqués par le Qatar au titre des
                      mesures conservatoires ne sont pas de nature telle que le préjudice qui
                      leur serait porté pourrait se révéler irréparable.
                         18. En ce qui concerne le droit de ne pas être soumis à la discrimina-
                      tion raciale (art. 2 et 4), et le droit à la liberté d’opinion et d’expression
                      (art. 5 d) viii)), le statu quo ante dans lequel les ressortissants qatariens
                      vivant aux Emirats arabes unis ne subissent pas la haine et où la « sympa-
                      thie » avec les Qatariens ne sont pas criminalisés peut, du moins en théo-
                      rie, être réparable. Il est également noté que le défendeur conteste ce fait
                      et fait valoir que « [t]he statement of the Attorney General is … not a
                      law » (CR 2018/13, p. 65, par. 35 (Shaw)).
                         19. En ce qui concerne le droit au travail (art. 5 e) i)), et le droit à la
                      propriété (art. 5 d) v)), le statu quo ante dans lequel les ressortissants
                      qatariens vivant aux Emirats arabes unis jouissent de leurs biens et tra-
                      vaillent peut, théoriquement, être rétabli si la mesure d’interdiction d’en-
                      trée des Qatariens dans les Emirats arabes unis est levée.
                         20. En ce qui concerne le droit à l’égalité de traitement devant les tri-
                      bunaux (art. 5 a)), et le droit à une protection et à des recours effectifs
                      (art. 6), bien que leur absence puisse causer un préjudice irréparable à
                      d’autres droits de nature telle que le préjudice qui leur serait porté pour-
                      rait se révéler irréparable, le droit des ressortissants qatariens aux Emirats
                      arabes unis à une protection et à des voies de recours effectives devant les
                      tribunaux nationaux, en tant que tel, peut théoriquement être rétabli.
                         21. Toutefois, la Cour a conclu aujourd’hui qu’un préjudice peut être
                      irréparable en ce qui concerne ces droits devant les tribunaux, en plus du
                      droit à la famille et du droit à l’éducation et à la formation (par. 69 de
                      l’ordonnance). Je ne partage pas ce point de vue, mais il est également
                      observé que la motivation donnée par la Cour manque d’analyse pour
                      déterminer si un tel préjudice, même s’il était irréparable, est « imminent ».


                                               III. Le risque imminent

                        22. Il est tout aussi clair que la nature irréparable du préjudice causé à
                      ces droits n’équivaut pas à celui de l’exécution de la peine de mort ou
                      d’un essai nucléaire. En plus, l’examen de l’autre aspect de la troisième
                      condition relative à l’indication de mesures conservatoires peut amener la
                      Cour à conclure que le risque allégué n’est pas imminent.

                       23. En ce qui concerne la vie des familles mixtes qataro-­émiriennes,
                      même si une séparation à long terme de la famille peut affecter irrépara-

                      87




7 Ord 1145.indb 170                                                                                    11/06/19 14:31

                      490 	            application de la ciedr (op. diss. cot)

                      blement leur unité et leur intégrité, il est peu probable qu’un tel effet se
                      produise irréversiblement dans un délai de quelques années avant que la
                      décision définitive de la Cour ne soit rendue. En d’autres termes, on peut
                      conclure que le risque de préjudice à ce droit, même s’il était irréparable,
                      n’est donc pas imminent.
                         24. En ce qui concerne le droit à l’éducation et à la formation, il est à
                      noter que le défendeur a soumis une preuve indiquant que les autorités
                      émiriennes ont chargé les institutions d’enseignement supérieur des Emi-
                      rats arabes unis de suivre la situation des étudiants qatariens (CR 2018/13,
                      p. 69, par. 51 (Shaw)). Dans la mesure où les autorités des Emirats arabes
                      unis ont pris des mesures pour remédier à la situation, on peut conclure
                      ou au moins présumer que le risque de préjudice irréparable pour les étu-
                      diants, même s’il existait, n’est pas imminent.
                         25. Enfin, en ce qui concerne le droit à la santé publique et aux soins
                      médicaux (art. 5 e) iv)), les éléments de preuve invoqués par le Qatar
                      (OHCHR Technical Mission Report, annexe 16 de la requête, par. 43-44)
                      indiquent que les patients qui auraient été contraints de quitter les Emi-
                      rats arabes unis ont ensuite reçu des soins médicaux dans d’autres pays,
                      tels que l’Allemagne, la Turquie et le Koweït. Même si certains inconvé-
                      nients ont pu être causés à ces patients, cette description suggère que le
                      risque de préjudice irréparable pour ces patients n’est pas imminent,
                      même s’il existait.


                                               IV. Ordonnance inutile

                           A. La présomption de bonne foi au stade des mesures conservatoires
                          26. Je crains que la présente ordonnance indiquant des mesures conser-
                      vatoires ne soit non seulement inutile mais aussi contre-­productive pour
                      le règlement du différend, car la conclusion de la Cour sur le risque de
                      préjudice irréparable irait à l’encontre du principe de bonne foi en droit
                      international public. Ce principe trouve son expression à l’article 26 de la
                      convention de Vienne sur le droit des traités de 1969, qui prévoit : « Tout
                      traité en vigueur lie les parties et doit être exécuté par elles de bonne foi. »
                      Il est énoncé également au paragraphe 2 de l’article 2 de la Charte des
                      Nations Unies qui est reflété dans la déclaration sur les relations amicales
                      entre Etats (résolution 2625 (XXV) du 24 octobre 1970 adoptée par l’As-
                      semblée générale).
                          27. Ce principe fondamental prescrit non seulement aux parties à une
                      convention internationale de remplir de bonne foi leurs obligations dans
                      leur vie internationale, mais exige également que les juges internationaux
                      traitent avec soin les affaires dans lesquelles l’honneur d’un Etat est
                      en cause. Autrement dit, la présomption de bonne foi empêche que
                      ­l’honneur des Etats soit mis en cause à la légère. Cette présomption, qui
                       favorise la stabilité des relations internationales et la bonne entente,
                       est toujours importante pour contribuer à maintenir et augmenter la

                      88




7 Ord 1145.indb 172                                                                                      11/06/19 14:31

                      491 	            application de la ciedr (op. diss. cot)

                      confiance des Etats dans le règlement juridictionnel des différends, où la
                      soumission au juge relève de l’accord des parties en litige (Robert Kolb,
                      La bonne foi en droit international public, PUF, 2000, p. 126). Il s’ensuit,
                      a fortiori, que ce principe devrait être valable, mutatis mutandis, même au
                      stade des mesures conservatoires, dans lequel la Cour doit décider de pro-
                      noncer ou non son ordonnance rapidement avant sa conclusion définitive
                      sur la compétence. Même si la présente procédure ne préjuge pas de la
                      question de la compétence de la Cour pour connaître du fond de l’affaire
                      ou du fond l­ui-même, la considération séparée c­ i-­dessus exige que le prin-
                      cipe de bonne foi s’applique dans l’examen de la demande en indication
                      de mesures conservatoires.
                         28. A cet égard, la jurisprudence internationale montre que ce principe
                      aboutit à la thèse selon laquelle la bonne foi doit être présumée (Interpré-
                      tation des traités de paix conclus avec la Bulgarie, la Hongrie et la Rouma-
                      nie (deuxième phase), avis consultatif, C.I.J. Recueil 1950, p. 229) ou la
                      mauvaise foi ne doit pas être présumée (Nations Unies, Affaire Tacna-
                      Arica (Chili, Pérou), sentence arbitrale du 4 mars 1925, Recueil des sen-
                      tences arbitrales (RSA), vol. II, p. 930 ; Affaire du lac Lanoux (Espagne,
                      France), sentence arbitrale du 16 novembre 1957, RSA, vol. XII, p. 305).
                      Quoi qu’il en soit, l’une des conséquences qui découlent de cette thèse est
                      qu’il incombe à la partie qui allègue un manquement au principe de la
                      bonne foi par son adversaire de fournir la preuve de son allégation (affaire
                      relative à Certains intérêts allemands en Haute‑Silésie polonaise, fond,
                      arrêt no 7, 1926, C.P.J.I. série A no 7, p. 30). Cette règle concernant la
                      charge de la preuve s’applique également au stade des mesures conserva-
                      toires, de sorte que c’est le demandeur qui doit établir qu’il existe un
                      risque réel et imminent de voir un préjudice irréparable causé aux droits
                      qu’il invoque (Construction d’une route au Costa Rica le long du fleuve
                      San Juan (Nicaragua c. Costa Rica) et Certaines activités menées par le
                      Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
                      conservatoires, ordonnance du 13 décembre 2013, C.I.J. Recueil 2013,
                      p. 407, par. 34). Le caractère provisoire de l’ordonnance à indiquer des
                      mesures conservatoires ne devrait pas exonérer ce fardeau qui pèse sur le
                      demandeur.
                         29. En l’espèce, je suis d’avis que la preuve présentée à la Cour ne
                      démontre pas que le risque de préjudice est « imminent », même dans l’hy-
                      pothèse où il serait irréparable. Cela est implicitement illustré aux para-
                      graphes 67 à 71 de l’ordonnance d’aujourd’hui, dans laquelle la Cour,
                      après avoir conclu que le risque de préjudice en question est de nature
                      irréparable, a manqué de vérifier si ce risque est en fait « imminent ». Le
                      principe de bonne foi, s’il était dûment appliqué à ce stade des mesures
                      conservatoires, n’aurait pas permis à la Cour de se borner à une telle
                      conclusion. Cela est d’autant plus vrai dans la situation où les Emirats
                      arabes unis ont montré leur engagement sincère envers leurs obligations
                      en matière de droits de l’homme, comme en témoignent les plaidoiries de
                      leur agent (CR 2018/13, p. 10‑11, par. 3 (Alnowais) ; CR 2018/15, p. 42,
                      par. 2, et p. 44, par. 10 (Alnowais)), ainsi que la réponse à la communica-

                      89




7 Ord 1145.indb 174                                                                                    11/06/19 14:31

                      492 	            application de la ciedr (op. diss. cot)

                      tion conjointe des six rapporteurs spéciaux, dans laquelle les Emirats
                      arabes unis soulignent que « [t]he United Arab Emirates continues to
                      uphold those [human rights] treaties and is fully aware of its obligations
                      and commitments in this regard » (HRC/NONE/2017/112 (le 18 sep-
                      tembre 2017), p. 3 ; annexe 14 de la requête du Qatar). La présomption de
                      bonne foi aurait dû être mise en œuvre au bénéfice du défendeur.

                                               B. L’écoulement de temps
                         30. Je suis d’avis que la Cour, en examinant l’urgence de la présente
                      affaire, aurait dû prêter attention à l’écoulement de temps entre la pré-
                      sente ordonnance et la phase suivante, qu’il s’agisse des exceptions préli-
                      minaires ou du fond.
                         31. La notion d’urgence dans le contexte des mesures conservatoires de
                      la Cour est définie comme la situation où « un préjudice irréparable [est]
                      causé aux droits en litige avant que la Cour ne rende sa décision définitive »
                      (par. 61 de l’ordonnance, les italiques sont de moi). A cet égard, le concept
                      de temps est généralement considéré comme une mesure à l’aune de
                      laquelle le changement peut être mesuré dans un contexte social ou une
                      période donnée (David M. Engel, « Law, Time and Community », Law &
                      Society Review, vol. 21, no 4 (1987), p. 606‑607). Ainsi, la question de
                      savoir si une situation donnée est urgente ou non ne peut être déterminée
                      de manière abstraite ; elle doit être examinée à la lumière d’un cadre tem-
                      porel raisonnablement défini. Dans le cas des mesures conservatoires, à
                      proprement parler, la Cour ne pouvait pas conclure sans un cadre tempo-
                      rel donné ou une perspective pour le calendrier de la prochaine phase de
                      la procédure.
                         32. Il serait certainement excessif d’attendre de la Cour qu’elle four-
                      nisse un calendrier défini de l’affaire à ce stade initial de la procédure.
                      Néanmoins, la nature apparente de l’affaire peut prima facie indiquer la
                      complexité de l’affaire, ce qui nous permettrait de prévoir la durée totale
                      de la procédure. Par exemple, si un certain degré de complexité de l’af-
                      faire était déduit de la nature de ­celle-ci, un cadre temporel long serait
                      envisagé pour la procédure et, par conséquent, l’urgence devrait être exa-
                      minée par rapport à ce cadre temporel long, dans lequel un changement
                      social pourrait être plus probable. En revanche, si une telle complexité
                      n’était pas déduite du dossier, un cadre temporel relativement court
                      devrait être envisagé avant la décision finale et, par conséquent, l’urgence
                      devrait être analysée dans ce cadre temporel court.
                         33. Je suis d’avis que la présente affaire relève de la deuxième catégorie
                      plutôt que de la première, compte tenu de la portée bien définie du diffé-
                      rend telle que présentée par le demandeur. Il convient également de noter
                      que le défendeur, malgré la requête et la demande en indication de mesures
                      conservatoires soudainement soumises par le Qatar, a fait valoir sa propre
                      perception du différend plutôt que de simplement rejeter les allégations
                      faites par le demandeur. En tout état de cause, les circonstances de l’af-
                      faire prévoient qu’un cadre à long délai ne sera pas nécessaire dans le cas

                      90




7 Ord 1145.indb 176                                                                                    11/06/19 14:31

                      493 	           application de la ciedr (op. diss. cot)

                      présent et que, par conséquent, l’urgence aurait dû être examinée par rap-
                      port à un cadre temporel court. Etant donné la nature des droits sur les-
                      quels la Cour a accordé des mesures conservatoires, il serait moins
                      probable qu’ils soient soumis à un risque de préjudice irréparable dans un
                      court laps de temps avant que l’affaire n’arrive à la phase suivante.

                      (Signé) Jean-­Pierre Cot.




                      91




7 Ord 1145.indb 178                                                                                11/06/19 14:31

